 

Exhibit 10.7

 

ASSET/SHARE EXCHANGE AGREEMENT

 

THIS ASSET/SHARE EXCHANGE AGREEMENT (this “Agreement”), dated May 21, 2020 by
and among: (i) Hemp Technology, Inc. a Wyoming corporation, (the “Parent”); (ii)
4033002, a Wyoming corporation (“Sub”), a wholly owned subsidiary of Parent and
(iii) Cannary Packaging, Inc., a private British Columbia company (“Cannary”),
and collectively known as the “Parties.”

 

WHEREAS, on the terms and conditions hereinafter provided, the Parent and its
Sub desire to acquire non-operating assets from Cannary and Cannary wishes to
transfer to the Sub, its non-operating assets (the “Non-Operating Assets”) in
consideration for Parent’s agreement to exchange up to 21,999,667,720
unregistered restricted common shares (the “Issued Shares”) of newly-issued
common stock of the Parent to existing shareholders of Cannary (the “Cannary
Stockholders”);

 

WHEREAS, on the terms and conditions hereinafter provided, at Closing, the title
to the Non-Operating Assets will transfer to the Sub, following which the Sub
will be a separate operating entity of the Parent;

 

WHEREAS, on the terms and conditions hereinafter provided, at Closing, in order
to protect its interests, Cannary will recommend two nominees to be added to the
board of directors of the Parent and the Parent will take such actions as are
required to have such nominees added to Parent’s board of directors; and

 

WHEREAS, the purpose of acquiring these Non-Operating Assets is twofold: 1)
4033002 becomes the operating asset acquisition subsidiary for Parent; and 2)
the acquisition of these Non-Operating Assets helps qualify Parent for a NASDAQ
listing.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived here from, it is hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND

WARRANTIES OF HEMP TECHNOLOGY, INC. AND 4033002 (Subsidiary)

 

As an inducement to, and to obtain the reliance of Cannary, the Parent and its
Sub, represent and warrant as follows:

 

1.1 Organization. (a) Parent and Sub are duly organized and validly existing
under the laws of the State of Wyoming and they have the corporate power and are
duly authorized, qualified, franchised, and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of their
properties and assets and to carry on their respective businesses. Unrelated to
this transaction, Parent also owns a different Sub, named, 4033000, a Wyoming
Corporation, 4033001, a Wyoming Corporation, Sub, Hemp Technology, Inc., a
Kentucky corporation, Hemp Biotech, Inc., a Kentucky corporation and Sol Terra,
SAS, a Colombian corporation. Parent is listed on the OTCMarkets, with the
trading symbol of: HPTY.

 

 1 

 



 

1.2 Due Authorization. The Board of Directors of each of the Parent and Sub will
have taken prior to Closing (as defined below), all actions required by law, its
articles of incorporation, its bylaws, or otherwise to authorize the execution
and delivery of this Agreement. No authorization, approval, consent, or order
of, or registration, with, any court or other governmental body is required in
connection with the execution and delivery by Parent and Sub of this Agreement
and consummation by the Parent and Sub of the transactions contemplated by this
Agreement.

 

1.3 Absence of Violation. The execution and delivery of this Agreement, and all
exhibits hereto does not and the consummation of the transactions contemplated
hereby and thereby will not (a) conflict with, violate, result in a breach of or
constitute a default under any provision of the articles of incorporation (as
amended) or bylaws or other organizational documents of the Parent and Sub; (b)
violate, conflict with or result in the breach or termination of or
modification, or otherwise give any other contracting party the right to
terminate or modify, or constitute a default, with or without notice, the lapse
of time or both, or cause the acceleration of any obligation, under the terms of
any contract to which Parent or Sub are a party; (c) result in the creation of
any lien, charge or encumbrance upon the properties or other assets of the
Corporation or Sub; or (d) conflict with, violate, result in a breach of or
constitute a default under any judgment, order, injunction, decree or award
against, or binding upon, Parent or Sub or upon any of their respective
properties or assets.

 

1.4 Consents. Parent and Sub are not subject to any law, ordinance, regulation,
rule, order, judgment, injunction, decree, charter, bylaw, contract, commitment,
lease, agreement, instrument or other restriction of any kind which would
prevent Parent or Sub from performing the terms of this Agreement or any of the
transactions contemplated hereby without the consent of any third party, or
which would require the consent of any third party for the consummation of this
Agreement or any of the transactions contemplated hereby, or which would result
in any penalty, forfeiture or other termination as a result of such
consummation.

 

1.5 Binding Obligation. When executed by the Corporation, this Agreement and the
representations and warranties contained herein will constitute valid and
binding obligations of Parent and Sub enforceable in accordance with their
respective terms.

 

1.6 Capitalization and Outstanding Shares. As of the date of this Agreement, the
authorized capitalization of the Parent consists of 50,000,000,000 shares of
common stock and 10,000,000,000 preferred shares, US$0.001 par value, of which,
21,176,289,678 shares of common stock are issued outstanding and no preferred
shares are issued and outstanding. Such issued and outstanding shares are
validly issued, fully paid, and non-assessable and not issued in violation of
the pre-emptive or other rights of any person. The capitalization of the Sub
consists of 70,000,000 shares of common stock and 5,000,000 preferred shares,
US$0.001 par value, where there are no common nor preferred shares issued or
outstanding.

 

 2 

 



 

1.7 Compliance With Laws and Regulations. Parent and Sub have complied with all
applicable statutes and regulations of any federal, state, or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of Parent and Sub or except to the extent that noncompliance would not
result in the occurrence of any material liability for the Parent, on a
consolidated basis.

 

1.8 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened or reasonably anticipated against or
affecting Parent or Sub or any of their respective assets or business or this
Agreement or any exhibit hereto, at law or in equity, by or before any court,
arbitrator or governmental authority, domestic or foreign.

 

1.9 No Bankruptcy. There has not been filed any petition or application, nor any
proceeding commenced by or against Parent or Sub with respect to any assets of
Parent or Sub under any law, domestic or foreign, relating to bankruptcy,
reorganization, fraudulent transfer, compromise, arrangements, insolvency,
readjustment of debt or creditors’ rights, and no assignment has been made by
Parent or Sub for the benefit of creditors generally.

 

1.10 Shareholder’s Agreements. Except for this Agreement and any agreements
incorporated as exhibits hereto, there is no agreement which governs or purports
to govern the shareholdings of Parent or Sub or which restricts or purports to
restrict the exercise by any shareholder of Parent or Sub of its rights as a
shareholder of the Parent or Sub, as applicable, including without restriction,
any such agreement, arrangement, commitment or understanding restricting or
otherwise relating to the voting, dividend rates or disposition of the shares
(or units or other equity interest, as the case may be) of the Corporation, save
as governed by applicable law.

 

1.11 Financial Statements. The financial statements of Parent contained in the
filings with the U.S. Securities and Exchange Commission (“SEC”) are accurate
and in keeping with the requirements of the securities laws of the United
States.

 

1.12 Guarantees. Neither Parent nor Sub not any outstanding contracts or
commitments guaranteeing (or indemnifying or making contribution to others for
breaches in connection with) the payment or collection or the performance of the
obligations of others, and neither of them has entered into any deficiency
agreements, or issued any comfort letters, or otherwise granted any material
financial assistance to any person, firm, corporation or other entity.

 

1.13 No Non-Competition Agreement. There is no restriction agreement nor any
non-solicitation or non-competition agreement or other agreement restricting in
any way the carrying on of the business of Parent or Sub.

 

1.14 Real Property. Neither Parent nor Sub own any real or otherwise immovable
property.

 

 3 

 



 

1.15 Employment Matters. Except as disclosed herein, neither Parent nor Sub have
any employment, consulting or severance contract, arrangement or understanding
with any person whomsoever, with annual obligations in excess of $50,000.
Neither Parent nor Sub have granted any “golden parachute” to any of its past or
present employees. The salaries and bonuses of all officers and employees of
Parent and Sub have been paid by the Parent. Parent and Sub are in compliance in
all material respects with all applicable laws relating to employment in all
relevant jurisdictions. There is no pending or outstanding employment dispute
involving either Parent or Sub. The consummation of the transactions
contemplated by this Agreement will not give rise to any liability of Parent or
Sub for bonuses, severance pay, termination benefits or other amounts. Parent
and Sub are currently preparing new employment agreements with its executive
team. As of the date of this Agreement, these Employment agrees are not in
place.

 

1.16 Intellectual Property. Neither Parent nor Sub have or are violating any
patents, material trademarks, trade names, copyrights, service marks,
applications therefor and other industrial and intellectual property.

 

1.17 Issuance of Shares Exempt from Registration. The issuance of the Issued
Shares to the Cannary Stockholders is exempt from registration under United
States federal and state securities laws and regulations. These shares will be
issued in reliance on the exemption under Section 4(2) of the Securities Act of
1933, as amended (the “Act”). These shares of the Parent’s common stock qualify
for exemption under Section 4(2) of the Securities Act of 1933 since the
issuance shares does not involve a public offering. The Cannary Stockholders
were provided access to all material information and were afforded access to
management in connection with this transaction. Prior to the transaction, all of
the Cannary Stockholders were sent a notice that provided information about the
transaction. Additionally, these shareholders had the necessary intent as
required by Section 4(2) since they agreed to and received share certificates
bearing a legend stating that such shares are restricted pursuant to Rule 144 of
the 1933 Securities Act. The shareholders agreed not to resell or distribute the
securities. They were able to evaluate the risks and merits of the share
exchange they are able to accept the economic risk in accepting Issued Shares in
exchange for their shares in the capital of Cannary.

 

1.18 No Materially Adverse Undisclosed Facts. There is no fact known to the
management of Parent or Sub which has not previously been disclosed in writing
to Cannary which may materially adversely affect Parent of Sub or any of their
respective assets, properties, business, prospects, operation or condition
(financial or otherwise), or which should be disclosed to Cannary in order to
make any of the warranties and representations herein true and not misleading
and no state of facts is known (or with reasonable diligence would be known) to
the management of Parent or Sub that would operate to prevent Cannary from
continuing to carry on its business in the manner in which carried on at the
date hereof.

 

 4 

 



 

1.19 Absence of Certain Changes or Events. Except in order to fulfill the
obligations created by this Agreement and to complete the transactions
contemplated herein, from the date of this Agreement until the completion of the
Closing (as described below) neither Parent nor Sub will: (a) incur any
liability or obligation whatsoever, secured or unsecured, direct or indirect,
other than in the ordinary and usual course of its business; (b) enter into any
contracts or agreements whatsoever, other than in the ordinary and usual conduct
and course of its business; (c) change any of its accounting methods,
principles, practices or policies; (d) cease to operate its properties and to
carry on its business as heretofore carried on, nor fail to maintain all of its
properties, rights and assets consistently with past practices; (e) sell or
otherwise in any way alienate or dispose of any of its assets other than in the
ordinary course of business and in a manner consistent with past practices; (f)
modify its articles of incorporation, bylaws or capital structure; (g) make any
modification to its authorized or issued shares, nor redeem, retire, repurchase
or otherwise acquire, nor issue, sell or otherwise dispose of, shares of its
capital stock other equity interests or warrants, bonds or rights in its own
capital, (h) make any distribution, by way of dividend or otherwise, to any of
its shareholders or to any affiliate or associate thereof, or reserve or declare
any dividend; (i) make any material change in the form of compensation or
remuneration payable or to become payable to any of its shareholders, directors,
officers, employees or agents nor in the rate thereof; (j) other than the
ordinary course of business, not grant to any customer any special allowance or
discount, or change its pricing, credit or payment policies; (k) make any loan
or advance, or assume, guarantee or otherwise become liable with respect to the
liabilities or obligations of any person; (l) permit, cause or suffer any
extraordinary losses not covered by insurance; (m) remove any director or
auditor or terminate any officer or have any of the foregoing resign; (n)
purchase or otherwise acquire any shares or other equity interest, as the case
may be, in any person. Parent and Sub further represent and warrant that (o)
neither of them (nor their respective subsidiaries or affiliates) are currently
facing any action or suit, proceeding, inquiry, or any threat thereof, against
or affecting them at law or in equity or before or by any foreign, federal,
state, provincial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality which may in any way materially and
adversely affect the Parent, on a consolidated basis; (p) except as described in
its SEC filings, and/or the Parent’s interim financial statements, there have
not been any transactions, agreements, arrangements or payments (including,
without limitation, salaries, bonuses, royalties or fees) relating to or
affecting Parent or Sub or their respective businesses: (i) involving any
related entity of the Parent, (ii) involving any current or former director,
officer, shareholder of the Parent, or (iii) involving any member of the
immediate family of any individual described in clause (ii) above, (iv)
involving any other person not acting at arm’s length with Parent or (v) not
otherwise at arm’s length.

 

1.20 Reliance. All representations and warranties of Parent and Sub contained
herein, shall be deemed to have been relied upon by Cannary notwithstanding any
investigation heretofore or hereafter made by Cannary or by its counsel or by
any other representative of Cannary and shall survive the date hereof and
continue in full force and effect for the benefit of Cannary for an unlimited
duration in case of fraud, gross negligence, material willful concealment or
until the limitation period under any applicable tax statute has expired or, in
all other cases, until the second anniversary of the date hereof.

 

 5 

 



 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF CANNARY PACKAGING, INC.

 

As an inducement to, and to obtain the reliance the Parent and its Sub, Cannary
represents and warrants, with respect to itself as follows:

 

2.1 Organization. Cannary Packaging, Inc. is a company duly organized and
validly existing under the laws of British Columbia, Canada and has the
corporate power and is duly authorized, qualified under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business. Cannary LA, a Wyoming
company, is a wholly owned subsidiary of Cannary Packaging, Inc.

 

2.2 Due Authorization. The Board of Directors of Cannary will have taken prior
to Closing (as defined below), all actions required by law, its articles or
otherwise to ratify the execution and delivery of this Agreement. No
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Cannary of this Agreement and consummation by the
Parent of the transactions contemplated by this Agreement. Provided, however,
that the exchange by Cannary Stockholders of their shares in the capital of
Cannary for Issued Shares shall be at the discretion of each Cannary Stockholder
and the sale of Cannary’s assets to Sub is subject to the receipt of the
requisite approval of the Cannary Stockholders.

 

2.3 Absence of Violation. The execution and delivery of this Agreement, and all
exhibits hereto does not and the consummation of the transactions contemplated
hereby and thereby will not (a) conflict with, violate, result in a breach of or
constitute a default under any provision of the articles or other organizational
documents of Cannary; (b) violate, conflict with or result in the breach or
termination of or modification, or otherwise give any other contracting party
the right to terminate or modify, or constitute a default, with or without
notice, the lapse of time or both, or cause the acceleration of any obligation,
under the terms of any contract to which Cannary is a party; (c) result in the
creation of any lien, charge or encumbrance upon the properties or other assets
of Cannary; or (d) conflict with, violate, result in a breach of or constitute a
default under any judgment, order, injunction, decree or award against, or
binding upon, Cannary or upon any of its properties or assets.

 

2.4 Consents. Except for the requisite Cannary Stockholder approvals, Cannary is
not subject to any law, ordinance, regulation, rule, order, judgment,
injunction, decree, charter, bylaw, contract, commitment, lease, agreement,
instrument or other restriction of any kind which would prevent Cannary from
performing the terms of this Agreement or any of the transactions contemplated
hereby without the consent of any third party, or which would require the
consent of any third party for the consummation of this Agreement or any of the
transactions contemplated hereby, or which would result in any penalty,
forfeiture or other termination as a result of such consummation.

 

 6 

 



 

2.5 Binding Obligation. When executed by Cannary, this Agreement, and all
exhibits hereto and the representations and warranties contained herein and
therein will constitute a valid and binding obligation of Cannary enforceable in
accordance with their respective terms.

 

2.6 Capitalization and Outstanding Shares. Cannary is a private British Columbia
company, owned by its shareholders. At the time of this Agreement, Cannary has
authorized the following share capital:

 

Class “A” Voting Common shares without par value (the “Class A Shares”);

Class “B” Voting Common shares without par value (the “Class B Shares”);

Class “C” Voting Common shares without par value;

Class “D” Voting Common shares without par value;

Class “E” Voting Common shares without par value;

Class “F” Non-Voting Common shares without par value;

Class “G” Non-Voting Common shares without par value;

Class “H” Non-Voting Common shares without par value

Class “I” Non-Voting Common shares without par value;

Class “J” Non-Voting Common shares without par value;

Class “K” Preferred shares with a par value of $100.00; and

Class “L” Preferred shares without par value,

 

of which Cannary has issued 56,750,000 Class A Shares and 9,142,066 Class B
Common Shares (collectively, the “Cannary Shares”). Such shares owned by the
shareholders are valid, fully paid and non-assessable. Cannary LA has 70,000,000
common shares and 5,000,000 preferred shares, par value $0.001, authorized and
no shares are issued nor outstanding.

 

2.7 Ownership of Cannary Shares. The Cannary Shares constitute all of Cannary’s
issued and outstanding share capital, and are held, to the knowledge of
Cannary’s board of directors, by Cannary Stockholders free and clear of any
claims, charges, equities, liens, security interests, and encumbrances
whatsoever.

 

2.8 Transfer of Non-Operating Assets. Delivery of the Non-Operating Assets at
the Closing will convey to the Sub good and marketable title to the
Non-Operating Assets, free and clear of any claims, charges, equities, liens,
security interests and encumbrances whatsoever.

 

2.9 Compliance With Laws and Regulations. Cannary has complied with all
applicable statutes and regulations of the British Columbia, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Cannary or except to
the extent that noncompliance would not result in the occurrence of any material
liability for Cannary.

 

2.10 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened or reasonably anticipated against or
affecting Cannary or any of its assets or business or this Agreement or any
exhibit hereto, at law or in equity, by or before any court, arbitrator or
governmental authority, domestic or foreign.

 

 7 

 



 

2.11 No Bankruptcy. There has not been filed any petition or application, nor
any proceeding commenced by or against Cannary with respect to any assets of
Cannary under any law, domestic or foreign, relating to bankruptcy,
reorganization, fraudulent transfer, compromise, arrangements, insolvency,
readjustment of debt or creditors’ rights, and no assignment has been made by
Cannary for the benefit of creditors generally.

 

2.12 Non-Operating Assets. The list of Non-Operating Assets attached hereto as
Exhibit A accurately reflects in all material respects the assets to be
transferred to Sub based on the terms and conditions of this Agreement.

 

2.13 Guarantees. Cannary does not have any outstanding contracts or commitments
guaranteeing (or indemnifying or making contribution to others for breaches in
connection with) the payment or collection or the performance of the obligations
of others, and has not entered into any deficiency agreements, or issued any
comfort letters, or otherwise granted any material financial assistance to any
person, firm, corporation or other entity.

 

2.14 No Non-Competition Agreement. There is no restriction agreement nor any
non-solicitation or non-competition agreement or other agreement restricting in
any way the carrying on of the business of Cannary binding upon Cannary.

 

2.15 Real Property. Cannary does not own any real or otherwise immovable
property.

 

2.16 Intellectual Property. Cannary has not and is not violating any patents,
material trademarks, trade names, copyrights, service marks and other industrial
and intellectual property.

 

2.17 No Materially Adverse Undisclosed Facts. There is no fact known to the
management of Cannary which has not previously been disclosed in writing to
Parent or Sub which may materially adversely affect Cannary or its assets,
properties, business, prospects, (financial or otherwise), or which should be
disclosed to Parent and Sub in order to make any of the warranties and
representations herein true and not misleading and no state of facts is known
(or with reasonable diligence would be known) to the management of Cannary,
which would operate to prevent Cannary from continuing to carry on its business
in the manner in which carried on at the date hereof.

 

2.18 Holders of Cannary Shares. The majority if not all of the holders of
Cannary Shares are not “U.S. Persons” under relevant the United States
securities law and are obtaining shares of the common stock of the Parent for
their own accounts. The shareholders of Cannary will be provided access to all
material information and will be afforded access to the Parent management in
connection with this transaction. Prior to the transaction, all of the Cannary
shareholders will be sent a notice that provides information concerning this
transaction. Additionally, these shareholders will be required to give their
necessary intent as required by Section 4(2) since they are to agree to receive
share certificates bearing a legend stating that such shares are restricted
pursuant to Rule 144 of the 1933 Securities Act. The shareholders will agree not
to resell or distribute the securities.

 

 8 

 



 

2.19 Reliance. All representations and warranties of Cannary contained herein,
shall be deemed to have been relied upon by the Parent and Sub notwithstanding
any investigation heretofore or hereafter made by Parent and Sub or by their
counsel or by any other representative of Parent and Sub and shall survive the
date hereof and continue in full force and effect for the benefit of Parent and
Sub for an unlimited duration in case of fraud, gross negligence, material
willful concealment or until the limitation period under any applicable tax
statute has expired or, in all other cases, until the second anniversary of the
date hereof.

 

2.20 Absence of Certain Changes or Events. Except in order to fulfill the
obligations created by this Agreement and to complete the transactions
contemplated herein, from the date of this Agreement until the completion of the
Closing (as described below) Cannary will: (a) not incur any liability or
obligation whatsoever, secured or unsecured, direct or indirect, other than in
the ordinary and usual course of its business; (b) not enter into any contracts
or agreements whatsoever, other than in the ordinary and usual conduct and
course of its business; (c) not change any of its accounting methods,
principles, practices or policies; (d) not cease to operate its properties and
to carry on its business as heretofore carried on, nor fail to maintain all of
its properties, rights and assets consistently with past practices; (e) not sell
or otherwise in any way alienate or dispose of any of its assets other than in
the ordinary course of business and in a manner consistent with past practices;
(f) not modify its articles of incorporation, bylaws or capital structure; (g)
not make any modification to its authorized or issued shares, nor redeem,
retire, repurchase or otherwise acquire, nor issue, sell or otherwise dispose
of, shares of its capital stock other equity interests or warrants, bonds or
rights in its own capital, (h) not make any distribution, by way of dividend or
otherwise, to any of its shareholders or to any affiliate or associate thereof,
or reserve or declare any dividend; (i) not make any material change in the form
of compensation or remuneration payable or to become payable to any of its
shareholders, directors, officers, employees or agents nor in the rate thereof;
(j) other than the ordinary course of business, not grant to any customer any
special allowance or discount, or change its pricing, credit or payment
policies; (k) not make any loan or advance, or assume, guarantee or otherwise
become liable with respect to the liabilities or obligations of any person; (l)
not permit, cause or suffer any extraordinary losses not covered by insurance;
(m) not remove any director or auditor or terminate any officer or have any of
the foregoing resign; (n) not purchase or otherwise acquire any shares or other
equity interest, as the case may be, in any person. Cannary further represents
that (o) it is not currently facing any action or suit, proceeding, inquiry, or
any threat thereof, against or affecting Cannary at law or in equity or before
or by any foreign, federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality which may in
any way materially and adversely affect the Corporation; (p) except as described
in Cannary’s financial statements, there have not been any transactions,
agreements, arrangements or payments (including, without limitation, salaries,
bonuses, royalties or fees) relating to or affecting Cannary or its business:
(i) involving any related entity of the Corporation, (ii) involving any current
or former director, officer, shareholder of the Corporation, or (iii) involving
any member of the immediate family of any individual described in clause (ii)
above, (iv) involving any other person not acting at arm’s length with Cannary
or (v) not otherwise at arm’s length.

 

 9 

 



 

ARTICLE III

THE CLOSING

 

3.1 The Exchange. The sale by Cannary of the Non-Operating Assets in
consideration for Parent’s agreement to exchange Cannary Shares held by Cannary
Stockholders for Issued Shares shall be subject to the receipt of the approval
of no less than two-thirds of Cannary Stockholders at a meeting of Cannary
Stockholders held for such purpose. Cannary Stockholders shall be entitled to
dissent to the sale by Cannary of the Non-Operating Assets and receive fair
value for their Cannary Shares.

 

Prior to the transaction, all of the Cannary shareholders will receive a notice
about the transaction. Additionally, these shareholders will be able to express
their necessary intent as required by Section 4(2) that they agree to and will
received share certificates bearing a legend stating that such shares will be
restricted pursuant to Rule 144 of the 1933 Securities Act. The shareholders
will be required to agree not to resell or distribute the securities, unless
done so under Rule 144 or under a registration statement.

 

Subject to receipt of the requisite approvals of Cannary Stockholders, Cannary
will assign, transfer, and deliver to the Sub, free and clear of all liens,
pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description, the Non-Operating Assets of Cannary, substantially as
described in Exhibit A. In addition, any Cannary Stockholder that agrees to
exchange their Cannary Shares for Issued Shares, shall do so at a ratio of
420:1.

 

The number of Issued Shares to be issued to the Cannary Shareholders will be
determined on a pro-rata basis which will be based on the average market price
of the Parent’s stock for the past 30 days. The exchange ratio is based on
exchange of Class A and Class B shares of Cannary. The number of shares can be
increased or decreased, as the case may be, based on the average market price of
the Parent’s shares.

 

In order to protect its interests, Cannary will have an opportunity to recommend
that two Directors be appointed to the Board of the Directors of the Parent.
Based on the satisfactions of their qualifications, the Board of Directors of
the Parent will appoint them to their Board.

 

3.2 Closing. The closing (“Closing”) or Effective Time of the transactions
contemplated by this Agreement shall be by the middle of June 2020 or at such
time and place as the Parties may mutually agree (“Closing Date”).

 

 10 

 



 

3.3 Conditions Precedent to Closing.

 

The conditions precedent to the obligations set forth in this Agreement for the
Parent and Sub include:

 

  (a) A complete and satisfactory due diligence review of the books, records,
business and affairs of Cannary by Parent and Sub;   (b) Establish an
evaluation/fair value of the Non-Operating Assets, to the satisfaction of the
Parent’s auditors;   (c) The Parent’s Board of Directors approval to acquire the
Non-Operating Assets.   (d) The final determination of the number of
unregistered, restricted common shares of the Parent to be newly issued for
Cannary Shares.   (e) Two new Directors be appointed to the Parent’s Board of
Directors;   (f) All necessary filings with the SEC and any other governmental
bodies; and   (e) Any other conditions precedent set forth in Articles V and VI
of this Agreement.”



 

The conditions precedent to the obligations set forth in this Agreement for
Cannary include:

 

  (a) Cannary shareholder approval for the sale of the Non-Operating Assets;  
(b) Individual Cannary Stockholder consent to the exchange of Cannary Shares for
shares of Parent; the shareholders of Cannary to be offered Dissenters’ Rights,
in accordance with Business Corporations Act (British Columbia);   (c)
Ratification by Cannary of this Agreement and all exhibits hereto;   (d) The
recommendation of two new Directors to the Parent’s Board of Directors by
Cannary;

 

3.4 Appropriate Approval. All of the items set forth in Section 3.3 of this
Agreement and all of the transactions contemplated hereunder, shall have been
properly authorized and approved by the stockholders of Cannary, or the given
Dissenters’ Rights and the Board of Directors of the Parent and Sub.

 

3.5 Closing Events. At the Closing, each of the respective Parties hereto shall
execute, acknowledge, and/or deliver, as applicable, or shall ensure to be
executed, acknowledged, and delivered, as applicable, the following:

 

  (a) Cannary to provide a list of shareholders who will be issued unregistered
restricted stock in the Parent based their pro-rata ownership;   (b) Evidence of
the ratification by Cannary Stockholders of this Agreement and all exhibits
hereto;   (c) Board Resolution of Parent authorizing the issuance of
21,176,290,000 unregistered restricted common shares to the Cannary shareholders
based on their pro-rata ownership for the exchange of $2,117,629 USD Cannary
assets;   (d) The issuance of share certificates evidencing the ownership by
those Cannary Stockholders who have agreed to exchange their Cannary Shares of
the Issued Shares from the Parent’s transfer agent;   (e) The appointment of two
new Directors to the Parent Board of Directors;   (f) 4033002 becomes the
operating asset acquisition subsidiary for Hemp Technology, Inc.;   (g) The
filing of this event on Form 8-K with the U.S. Securities and Exchange
Commission, within four days of the Closing.

 

 11 

 



 

ARTICLE IV

SPECIAL REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF PARENT WITH RESPECT TO THE ISSUED SHARES

 

The Issued Shares shall be issued on a pro-rata basis to the Cannary
Stockholders only for the respective accounts, pursuant to an exemption from the
registration requirements of the U.S. federal and state securities laws and
regulations. Each certificate representing the Issued Shares issued and
delivered at the Closing will have typed or printed thereon a restricted legend
which will read substantially as follows:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, but have been acquired by the registered owner hereof for the
purpose of investment and in reliance upon the statutory exemptions contained in
the Securities Act and similar provisions of any applicable state securities
laws. The shares may not be sold, pledged, transferred or assigned except in
accordance with tHE SECURITIES ACT and all other applicable state securities
laws.”

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND SUB

 

In addition to the conditions precedent set forth in Section 3.3 to this
Agreement, The obligations of Parent and Sub under this Agreement are subject to
the satisfaction, at or before the Closing Date, of the following conditions:

 

5.1 Accuracy of Representations. The representations and warranties made by
Cannary in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and Cannary shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by Cannary prior to or at the Closing.

 

 12 

 



 

5.2 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Cannary nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business or operations of the Cannary.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF CANNARY

 

In addition to the conditions precedent set forth in Section 3.3 to this
Agreement, the obligations of Cannary under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

6.1 Accuracy of Representations. The representations and warranties made by
Parent and Sub in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at and as of the Closing Date (except for changes therein
permitted by this Agreement), and Parent and Sub shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.

 

6.2 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Parent and Sub nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of Parent and Sub.

 

6.3 SEC Documents; Financial Statements. Parent shall have filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws the State of Wyoming without regard to its
conflicts of laws principles.

 

7.2 Resolution of Disputes.

 

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the interpretation, breach, termination or validity hereof, shall
first be resolved through friendly consultation, if possible. Such consultation
shall begin immediately after one party has delivered to the other party a
written request for such consultation (the “Consultation Date”). If the dispute
cannot be resolved within 30 days following the Consultation Date, the dispute
shall be submitted to arbitration upon the request of either party, with written
notice to the other party.

 

 13 

 



 

(b) Arbitration. The arbitration shall be conducted by a tribunal (the
“Tribunal”) in under the auspices of the American Arbitration Association
(“AAA”) in accordance with the commercial arbitration rules and supplementary
procedures for international commercial arbitration of the AAA. All arbitration
proceedings shall be conducted in English. Each party shall cooperate with the
other in making full disclosure of and providing complete access to all
information and documents requested by the other party in connection with the
arbitration proceedings. Arbitration shall be the sole, binding, exclusive and
final remedy for resolving any dispute between the Parties; either party may
apply to any court of competent jurisdiction in the State of Wyoming for
enforcement of any award granted by the Tribunal.

 

(c) During the period when a dispute is being resolved, except for the matter
being disputed, the Parties shall in all other respects continue to abide by the
terms of this Agreement.

 

7.3 Notices. Any notice or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram addressed as
follows:

 

  (a) If to the Parent or Sub, addressed as follows:           Attention:
Michael Shenher     Hemp Technology, Inc.     3000, 421-7th Avenue SW    
Calgary, Alberta, T2P 4K9     Canada         (b) If to Cannary Packaging, Inc.
addressed as follows:           Cannary Packaging, Inc.     2901 Gardena Avenue
    Signal Hill, CA 90755

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.

 

7.4 Schedules; Knowledge. Each party is presumed to have full knowledge of all
information set forth in the other party’s schedules delivered pursuant to this
Agreement.

 

7.5 Entire Agreement. This Agreement represents the entire agreement between the
Parties relating to the subject matter thereof.

 

 14 

 



 

7.6 Survival; Termination. The representations, warranties, and covenants of the
respective Parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a period of three months. All rights and
obligations under this entire Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators and assigns of the Parties.
Except as expressly amended hereby, the Share Exchange Agreement shall continue
in full force and effect in accordance with the provisions thereof and the Share
Exchange Agreement is in all respects hereby ratified, confirmed and preserved.
This Amendment and all its provisions shall be deemed a part of the Share
Exchange Agreement in the manner and to the extent herein provided.

 

7.7 Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the Parties hereto may execute this Amendment by signing any such
counterpart.

 

7.8 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same of any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all Parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or Parties for whose benefit the provision is intended.

 

7.9 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 





[Remainder of Page Left Blank]

 

 15 

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
party hereto as of the date first above written.

 

  HEMP TECHNOLOGY, INC.         By:

/s/ Michael Shenher

  Name: Michael Shenher   Title: CEO and Director         4033002, a Wyoming
Corporation  

DBA Cannary Distribution

        By:

/s/ Stephen Jesson

  Name: Stephen Jesson   Title:

President

      CANNARY PACKAGING, INC.         By: /s/ Chad Costa   Name: Chad Costa  
Title: Founder, Director

 

 16 

 

 

Exhibit A

 

BULK ASSET SALE AGREEMENT

 

THIS BULK ASSET SALE AGREEMENT (“Agreement”) has been made and entered into as
of this 7 day of May, 2020, by and among (i) Hemp Technology, Inc. a Wyoming
corporation, (the “Parent”); (ii) 4033002, a Wyoming corporation (“Sub”), a
wholly owned subsidiary of Hemp Technology, Inc. and (iii) Cannary Packaging,
Inc., a private British Columbia company (“Cannary”), and collectively known as
the “Parties.”

 

RECITALS

 

The Parties hereto desire to enter into this Agreement whereby Cannary
Packaging, Inc., a private Canadian Company will sell to 4033002, a Wyoming
Company, approximately $2,200,000 USD in non-operating assets described in
Exhibit A in exchange for Parent’s agreement to issue unregistered restricted
common shares of the Parent to holders of Cannary shares, which is listed on
OTCMarkets, under the trading symbol: HPTY.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the Parties hereto agree as follows:

 

ARTICLE I.

THE ASSET SALE

 

1.1. Sale of Bulk Assets. Cannary hereby sells to 4033002, its Non-Operating
Assets in exchange for Parent’s agreement to issue up to 21,852,907,580
unregistered restricted common shares of the Parent to holders of Cannary
shares.

 

1.2 No Warranty. The Non-Operating Assets are sold on an “AS IS” basis.

 

1.3 Transfer of Title of Assets. The sale of the Assets will be accomplished by
transferring Title of these Non-Operating Assets to the Sub as of the date of
this Agreement.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

 

2.1. Representations and Warranties of Cannary. Cannary represents that the
transferred non-operating assets are free from any liabilities, any mortgage,
charge, security interest, lien, claim, charge or other encumbrance of any
nature or kind whatsoever.

 

ARTICLE III.

MISCELLANEOUS

 

3.1. Assignability and Parties in Interest. This Agreement shall not be
assignable by any of the Parties hereto without the consent of all other Parties
hereto. This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors. Nothing in this Agreement is
intended to confer, expressly or by implication, upon any other person any
rights or remedies under or by reason of this Agreement.

 

 17 

 



 

3.2. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Wyoming. Each of the
Parties hereto consents to the personal jurisdiction of the federal and state
courts in the State of Wyoming in connection with any action arising under or
brought with respect to this Agreement.

 

3.3. Counterparts. This Agreement may be executed as of the same effective date
in one or more counterparts, each of which shall be deemed an original.

 

3.4. Headings. The headings and subheadings contained in this Agreement are
included solely for ease of reference and are not intended to give a full
description of the contents of any particular Section and shall not be given any
weight whatever in interpreting any provision of this Agreement.

 

3.5. Complete Agreement. This Agreement and the documents referred to herein
contain the entire agreement between the Parties and, except as provided herein,
supersede all previous negotiations, commitments and writings.

 

3.6. Modifications, Amendments and Waivers. This Agreement shall not be modified
or amended except by a writing signed by each of the Parties hereto.

 

3.7. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect. Upon any such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the Parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible.

 

[Remainder of Page Left Blank]

 

 18 

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

CANNARY PACKAGING, INC.         By:

/s/ Chad Costa

    Chad Costa     Founder, Director  

 

Acceptance:         HEMP TECHNOLOGY, INC.         By: /s/ Michael Shenher  
Name: Michael Shenher   Title: CEO and Director         4033002, a Wyoming
Corporation  

DBA Cannary Distribution

        By: /s/Stephen Jesson   Name: Stephen Jesson   Title:

President

 

 

 19 

 

 

Exhibit B

 

BILL OF SALE – TRANSFER OF TITLE

 

THIS BILL OF SALE AND TRANSFER OF TITLE is made and entered into as of May ●,
2020, by and among (i) Hemp Technology, Inc. a Wyoming corporation, (the
“Parent”); 4033002, a Wyoming corporation, a wholly owned subsidiary of Parent
(together with Parent, the “Buyers”) and (iii) Cannary Packaging, Inc., a
private Canadian Company (“Cannary” or the “Seller”).

 

RECITALS

 

WHEREAS, Cannary has entered into an Asset/Share Exchange Agreement with the
Buyers to transfer its non-operating asset in exchange for unregistered
restricted shares of Parent.

 

WHEREAS, the Seller wishes to sell, and the Buyers wish to buy the Non-Operating
Assets (hereinafter the “Assets”).

 

WHEREAS, upon the Sale of these Assets as described in the Asset/Share Exchange
Agreement, the transfer of Title of the Assets will take place.

 

NOW THEREFORE THIS BILL OF SALE witnesses that for good and valuable
consideration (the receipt and sufficiency of which is acknowledged), the Seller
grants, bargains, sells, assigns, transfers, conveys and sets over to the Buyers
the Assets, as described on Exhibit A, upon and subject to the following terms
and conditions:

 

1. The Seller covenants, warrants and represents that:

 

  (a) the Seller has good and marketable title to the Non-Operating Assets, free
and clear of any mortgage, charge, security interest, lien, claim, charge or
other encumbrance of any nature or kind whatsoever;         (b) the Buyers
shall, immediately after execution and delivery of this Bill of Sale, have quiet
and peaceful possession and enjoyment of the Assets for its own use and benefit
without any manner of hindrance, interruption, molestation, claim or demand
whatsoever of, from or by the Seller or any person;         (c) the Seller will,
from time-to-time and at all times hereafter, on every reasonable request of the
Buyers, make, do and execute or cause to be made, done and executed all further
acts, or assurances as may be reasonably required by the Buyers for more
effectually and completely vesting in the Buyers the Assets;         (d) to
indemnify and save harmless the Buyers from all costs, damages, expenses and
other losses resulting or arising from the breach or untruth of any covenant,
warranty or representation made or given by the Seller hereunder.

 

2. This Bill of Sale shall enure to the benefit of the successors and assigns of
the Buyers.

 

 20 

 



 

IN WITNESS WHEREOF, the Seller has executed this Bill of Sale as of the date
first above mentioned.

 

Seller

Cannary Packaging, Inc.

 

Buyer

Hemp Technology, Inc.

      /s/ Chad Costa   /s/ Michael Shenher Chad Costa   Michael Shenher Founder,
Director   Chief Executive Officer           Buyer     4033002, a Wyoming
Company     DBA Cannary Distribution           /s/ Stephen Jesson    

Stephen Jesson

   

President

 

 21 

 

 

Exhibit A - Inventory

 

Cannary Packaging and Cannary LA Assets

 

   USD$        Tangible Assets      Inventory - Vape Hardware & Batteries 
$1,166,927  Inventory - Terpenes  $105,672  Inventory - Packaging  $248,976 
Fixed Assets - Office and warehouse equipment - Canada  $49,364  Fixed Assets -
Office and warehouse equipment - LA  $24,850  Accounts Receivable  $417,534    
    Total Tangible Assets  $2,013,323         Intangible Assets (IP and
customer/sales data)  $186,644         Total Assets  $2,199,967 

 

Country Break-down:                   Canada  Terpenes  $105,672              
Packaging  $248,975     Vape Hardware + Batteries  $352,174            USA  Vape
Hardware + Batteries  $81,4752               Total Vape Hardware + Batteries 
$1,166,926 

 

 22 

 